Granger, J.
(dissenting). — The facts, in a simple form for consideration, using the name of Bennett instead of the executors, are these : Bennett becomes liable to the plaintiff because of the negligence of his (Bennett’s) agent or employe. The negligence of the employe (defendant) makes him, in turn, liable to Bennett. Bennett’s liability is established by judicial inquiry. If Bennett pursues his remedy, the damages for the negligent act must, in the end, be paid by defendant. For the release of plaintiff’s claim against him (Bennett) he assigns’ his claim or right of action against the defendant to the plaintiff. Now, the plaintiff, instead of Bennett, may recover from the defendant. The effect is precisely the samé as if Bennett himself paid the judgment, and required the defendant to pay him. The assignment in unmistakable terms assigns or tran-fers the claim of Bennett against the defendant. The petition clearly states facts showing a liability of defendant to Bennett, which the demurrer admits. The fact, conceding it, that the petition asks too much as for judgment and costs recovered against Bennett, would not render it vulnerable to a demurrer if anything would be due, and there surely would be. I think the demurrer was improperly sustained, and that the judgment should be reversed.